Citation Nr: 0429626	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  01-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.	Entitlement to an effective date earlier than May 28, 
1999, for a grant of service connection for bilateral 
hearing loss.  

2.	Entitlement to an effective date earlier than April 20, 
2000, for a grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999, rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that granted service connection 
for bilateral hearing loss; and from a June 2000, RO decision 
that granted service connection for tinnitus.  The veteran 
disagreed with the effective dates assigned for the grants of 
service connection, and this appeal ensued.

In March 2001, the veteran gave testimony before a hearing 
officer at the RO.  In November 2001, he gave testimony 
before the undersigned at a hearing in Washington, D.C..  
Transcripts of both hearings are of record.  

In a January 2002 decision the Board denied an effective date 
earlier than May 28, 1999, for the grant of service 
connection for bilateral hearing loss and an effective date 
earlier than April 20, 2000, for the grant of service 
connection for tinnitus.  The veteran thereafter appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2004 the Court vacated the 
Board's January 2002 decision, and remanded this case to the 
Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

VA is required to inform claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004).  Subsequent to the Board's January 
2002 decision, the Court held that these notice requirements 
were not met unless VA could point to a specific document in 
the claims folder.  Quartuccio v. Principi, 16 Vet. App. 186 
(2002).

In its remand, the Court found that no VA document satisfied 
the notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b); and that the Board had erred by failing to ensure 
compliance with these notice requirements.

In view of the above, this matter is REMANDED for the 
following:

1.  The AMC or RO should provide the 
veteran and his representative with a 
notice letter pertaining to the claim for 
an effective date earlier than May 28, 
1999, for the grant of service connection 
for bilateral hearing loss; and an 
effective date earlier than April 20, 
2000, for the grant of service connection 
for tinnitus in accordance with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

2.  The AMC or RO should then 
readjudicate the veteran's claims, and 
not fully allowed, issue a supplemental 
statement of the case.

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

